PNC ABSOLUTE RETURN FUND LLC PNC ALTERNATIVE STRATEGIES FUND LLC PNC LONG-SHORT FUND LLC PNC ABSOLUTE RETURN TEDI FUND LLC PNC ALTERNATIVE STRATEGIES TEDI FUND LLC PNC LONG-SHORT TEDI FUND LLC CERTIFICATE OF OFFICER The undersigned, Kevin A. McCreadie, hereby certifies that he is a duly elected officer of PNC Absolute Return Fund LLC, PNC Alternative Strategies Fund LLC, PNC Long-Short Fund LLC, PNC Absolute Return TEDI Fund LLC, PNC Alternative Strategies TEDI Fund LLC, and PNC Long-Short TEDI Fund LLC(each a “Fund” and, collectively, the “Funds”), each a Delaware limited liability company, that the following resolution was adopted by the Boards of Directors of the Funds on July 31, 2009 by unanimous written consent in lieu of a meeting, and that such resolution has not been amended, rescinded, modified, revoked or superseded, and remains in full force and effect on this date: RESOLVED, that the Directors and officers of each Fund who may be required to execute any of the Fund’s Registration Statements on Form N-2 or Form N-14, or any amendments thereto, are authorized to execute a power of attorney appointing S.
